UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4263


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS LAMONT LEGALL, a/k/a Clarence Shamel Rahmeik Gatling,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:12-cr-00106-RGD-LRL-1)


Submitted:   September 23, 2014           Decided:   October 20, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystina M. O’Brien, THE O’BRIEN LAW FIRM, PLC, Hampton,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Richard D. Cooke, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas Lamont Legall pleaded guilty to one count of

conspiracy to distribute and possess with intent to distribute

five kilograms or more of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 846 (2012), but reserved his right

to appeal the district court’s denial of his motion to suppress

the evidence seized from his hotel room.                         On appeal, Legall

argues     that    the    use     of   a   drug-detecting       dog   constituted     an

illegal warrantless search.                Finding no error, we affirm.

             This        court     reviews        a   district        court’s    legal

conclusions on a motion to suppress de novo.                      United States v.

Guijon-Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                         Because the

district court denied the motion, we construe the evidence in

the light most favorable to the Government, the party prevailing

below.      United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013).

             Legall first argues, relying on Florida v. Jardines,

133 S. Ct. 1409 (2013), that police entered the curtilage of his

hotel room when they approached the threshold and deployed a

drug-detecting dog to conduct a sniff of his hotel room door.

In    Jardines,      the     Supreme        Court     applied     the   “traditional

property-based understanding of the Fourth Amendment,” 133 S.

Ct.   at   1417,    to     hold    that     “using    a   drug-sniffing    dog   on    a

homeowner’s porch to investigate the contents of the home is a

                                              2
‘search’ within the meaning of the Fourth Amendment.”                             Id. at

1413, 1418.      Because “the officers’ investigation took place in

a    constitutionally         protected     area,”    id.     at       1415,     and    the

officers exceeded the scope of the implicit license permitting

them     to     approach        the    front       door,         the     search         was

unconstitutional.        Id. at 1416.

              We conclude that, here, the officer did not enter the

curtilage of the hotel room when conducting the search.                                  In

determining whether an area is curtilage to the home, this court

considers      “‘[1]    the     proximity     of     the    area       claimed     to    be

curtilage to the home, [2] whether the area is included within

an enclosure surrounding the home, [3] the nature of the uses to

which the area is put, and [4] the steps taken by the resident

to protect the area from observation by people passing by.’”

United States v. Jackson, 728 F.3d 367, 373 (4th Cir. 2013)

(quoting      United    States    v.   Dunn,    480 U.S. 294,     301     (1987))

(alterations in Jackson), cert. denied, 134 S. Ct. 1347 (2014).

The “centrally relevant consideration” is “whether the area in

question is so intimately tied to the home itself that it should

be   placed     under    the     home’s   ‘umbrella’        of     Fourth      Amendment

protection.”       Id. at 374 (internal quotation marks omitted).

Applying these factors, we find that the common hallway of the

hotel was not within any curtilage of the hotel room.



                                          3
            Legall further argues that the dog sniff infringed on

his legitimate expectation of privacy.                           He asserts that police

violated his right to privacy when they used a trained drug-

detecting dog to ascertain the contents of his room.                              See Kyllo

v. United States, 533 U.S. 27, 40 (2001) (holding that use of a

device not in general-public use, such as thermal imaging, by

the    Government     to     explore    aspects             of    home    not    previously

knowable without physical entry surveillance is a search).

            We conclude that the officer here did not infringe

upon a reasonable expectation of privacy.                           “The use of a well-

trained   narcotics-detection          dog       —    one        that   ‘does    not    expose

noncontraband     items      that    otherwise         would        remain      hidden    from

public view — during a lawful traffic stop, generally does not

implicate legitimate privacy interests.”                          Illinois v. Caballes,

543 U.S. 405, 409 (2005) (internal quotation marks and citation

omitted).        Moreover,          “[t]he       legitimate             expectation       that

information about perfectly lawful activity will remain private

is    categorically     distinguishable              from    [a     person’s]      hopes    or

expectations concerning the nondetection of contraband.”                                Id. at

410.    Because the drug-detecting dog disclosed only the presence

of illegal narcotics, we find that the dog-sniff did not violate

Legall’s legitimate expectation of privacy.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with      oral   argument       because          the    facts    and    legal

                                             4
contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                          AFFIRMED




                                5